Citation Nr: 0721376	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-37 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for osteoarthritis, right 
hand, third and fourth digits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for osteoarthritis, 
right hand, third and fourth digits.  In January 2007, the 
veteran testified before the undersigned Acting Veterans Law 
Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.


FINDING OF FACT

Resolving all doubt, the medical evidence shows that the 
veteran's osteoarthritis, right hand, third and fourth digits 
is related to service.


CONCLUSION OF LAW

Osteoarthritis, right hand, third and fourth digits was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for osteoarthritis 
of the right hand, third and fourth digits.  At the hearing 
before the Board, he testified that he injured his right hand 
in service when he fell off of a military vehicle and put his 
right hand out to break his fall and was treated by a field 
medic.  He further testified that he currently has pain and 
weakness in his right hand, which he directly associates with 
the in-service injury.  He indicated that he never had any 
post-service injury to the right hand or fingers.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2006).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(d).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The record shows the veteran currently has osteoarthritis of 
the right hand, third and fourth digits.  In July 2004, a 
private physician noted severe arthritis in second, third, 
and fourth fingers on the right hand.  A November 2004 VA 
examination report shows findings of right third digit 
proximal interphalangeal (PIP) osteoarthritis and fourth 
distal interphalangeal (DIP) osteoarthritis, mild in 
severity.  The VA examiner also noted an October 2004 X-ray 
which showed a severe osteoarthritis of the PIP joint of the 
right third finger with angulation deformity.  Further 
private medical records dated from February 2005 to May 2005 
reflect posttraumatic end stage arthritis of the long finger 
and ring finger. 

The next issue is whether there is evidence of any in-service 
incurrence of osteoarthritis.  According to the veteran's 
testimony, he injured his fingers in service in July 1967 
when he fell from a vehicle during field maneuvers.  In a 
December 2006 statement, a fellow soldier recalled that the 
veteran jammed a finger when he fell or was pushed out of the 
back of a 2 1/2 ton truck in 1967.  He reflected that the field 
medic was called and reset or splinted the veteran's finger 
on his right hand.

The service medical records do not report any occurrence of 
injury to the right hand and he was given a "NORMAL" 
clinical evaluation of his upper extremities upon discharge.  
In response to this, the veteran emphasized that he was 
treated by a field medic, who reset his knuckle and put a 
splint on it.  He also noted that there is no record of 
treatment because there often was no record when treatment 
occurred in the field.  

In this case, the Board finds that the veteran is competent 
to testify as to his symptoms.  Moreover, the Board has taken 
testimony from the veteran regarding this incident and find 
no reason to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, the 
veteran's statements are to an in-service injury were 
supported by a third-party witness to the incident.  

As the record shows a current disability in the right hand 
and credible testimony of an in-service injury, the 
determinative issue is whether these are related.  

In a November 2004 VA examination, the examiner noted the 
veteran's report of landing on his right hand in service 
after falling out of a truck and stated that it is likely as 
not that the right hand condition is service-connected, based 
on the history given by the patient.  A February 2005 letter 
from a private physician also noted that the arthritis of the 
long finger and ring finger stemmed from an injury that 
occurred in the Army when the veteran sustained a dorsal 
dislocation of the PIP joint of his right long finger.

Following a careful review of the record, and resolving all 
reasonable doubt in his favor, the Board finds that the 
veteran's current disability related to his right fingers is 
related to service.  He is competent to report the onset of 
symptoms during service that were later diagnosed as 
arthritis, and continued symptomatology since that time. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469 70 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge).  

The opinions of the VA examiner and the private examiner in 
regard to etiology also are found to be probative and 
persuasive.  In that regard, both the VA examiner and the 
private examiner determined that the arthritis of the right 
third and fourth fingers was associated with the in-service 
injury and thus had an onset in service.

Even though both medical examiners' opinions appear to be 
based on the veteran's history, their opinions cannot be 
disregarded. See Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  Additionally, there is no evidence of any 
intercurrent injury to the hand and fingers since service.  
The Board is also persuaded by the absence of arthritis in 
the left hand or fingers, suggesting that the veteran does 
not have a generalized disorder related to arthritis.

In sum, the evidence shows credible testimony of an in-
service occurrence of injury to the right hand and fingers, 
post-service diagnoses of arthritis in the fingers, and 
medical opinions relating the arthritis to service.  
Consequently, the benefits sought on appeal are granted.  

The Board has considered the veteran's service connection 
claim for osteoarthritis, right hand, third and fourth digits 
with respect to the VA's duty to assist and notify under the 
provisions of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  Given the favorable outcome noted above, however, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).   




ORDER

Service connection for osteoarthritis, right hand, third and 
fourth digits, is granted.
	




____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


